DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrases "Embodiments of the present invention”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In [0031], line 2, “280” should read “290”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 9-14 are also drawn to a computer program for carrying out the instructions/functionality of the claimed invention, which is no more than just a software computer program (i.e. software per se). The software computer program is non-statutory since it cannot be interpreted to fall into any of the four patentable categories of process, machine, manufacture, or composition of matter. If Applicant is going to change the claims to cover readable medium, applicant is suggested to exclude transitory embodiments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Cui et al (WWW ’19, pp. 307-317), and further in view of Nakamura et al (arXiv:1807.03133v3 2018), in view of Hiranandani et al (U.S PG-PUB NO. 20180121988 A1).
-Regarding claim 1, Taslakian discloses one or more computer storage media (FIG. 1, memory 130) storing computer-useable instructions that ([0041]; [0008]-[0009]), when used by one or more computing devices (FIG.1, processor 110, [0041]), cause the one or more computing devices to perform operations ([0008]-[0009]; [0041]) comprising (Abstract; FIGS 1-12): generating, by a first neural network comprising an autoencoder with a graph neural network ([0048]; [0055]; [0058], “graph-based neural network (e.g., a graph auto-encoder)”; FIG. 3, 322; FIG. 4; FIG. 5, 540, [0082]), a first compatibility score that quantifies compatibility between a partial outfit of items and a candidate item to add to the partial outfit (Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 9-10; [0043]; [0049]; [0052]; [0104], “partial outfit”; [0105]), and is jointly conditioned on item category and item context ([0043], “category”; [0045], “visual features of each item, … “context” of each item”; [0047]; FIGS. 2-5, 9-10, 12; [0061]; [0067]; [0082]; [0104]-[0105]); 
Taslakian does teach comparison made between items based on category information ([0043]). Taslakian is silent to teach computing first compatibility score based on item category.
In the same field of endeavor, Cui teaches compatibility score based on item category by using fashion graph neural network  (Cui: Figures 2-4;  Page 310, Section 4.2; “Faison Graph”, equation (1)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Taslakian with the teaching of Cui by using a corresponding adjacency matrix weighted by co-occurrence , within the catalog, of categories of items corresponding to pairs of the connected nodes in order to develop a graph to make full use of the complex relations among items in an outfit to accurate estimate outfit compatibility.
Taslakian in view Cui is silent to teach generating, by a second neural network comprising a style autoencoder, a second compatibility score that quantifies visual compatibility between style of the partial outfit and style of the candidate item; using a learned transformation function to combine the first compatibility score and the second compatibility score into a unified visual compatibility score; and performing one or more pre-determined actions based on the unified visual compatibility score.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura teaches generating, by a second neural network comprising a style autoencoder (Nakamura: Page 2, 1st Col., 2nd paragraph; Page 4, 2nd Col., Section 3.4; Figure 2; equations (1)-(16)), a second compatibility score (Nakamura: Equation (20)) that quantifies visual compatibility between style of the partial outfit and style of the candidate item (Nakamura: Page 6, Section 4.5; Figures 3-5);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences. 
Taslakian in view Cui, and further in view of Nakamura is silent to teach using a learned transformation function to combine the first compatibility score and the second compatibility score into a unified visual compatibility score; and performing one or more pre-determined actions based on the unified visual compatibility score.
However, Hiranandani is an analogous art pertinent to the problem to be solved in this application and discloses methods and techniques for providing a product recommendation to a user. Hiranandani further discloses using a learned transformation function (Hiranandani: [0115]-[0117]; equation (8)) to combine the first compatibility score and the second compatibility score into a unified visual compatibility score (Hiranandani: [0114]: “combination of the style seminary score and the color compatibility score to determine an overall score”; FIG. 1, system 120; FIG. 4, block 415; equation (8)); and performing one or more pre-determined actions based on the unified visual compatibility score (Hiranandani: FIG. 4, block 420, FIG. 2, block 240).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura with the teaching of Hiranandani by using unified visual compatibility score in order to provide better recommendation to a user with accurate compatibility.
	-Regarding claim 2, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1.
The modification further discloses wherein generating the first compatibility score further comprises: representing catalog items, including the items in the partial outfit and the candidate item (Taslakian: Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 7, 9-10; [0043]; [0046]; [0049]; [0054]; [0103]; [0104], “partial outfit”; [0105]), as nodes of an incomplete graph with edges connecting nodes corresponding to the items in the partial outfit (Taslakian: [0006], “each node … corresponding to one of the plurality of items, and each edge … indicating compatibility between a pair of items”; FIGS. 3-4; [0074], “A being the adjacency matrix associated with the items in graph domain, a subset of edges are randomly removed …  incomplete adjacency matrix Â … each node X”); and using the autoencoder with the graph neural network to predict probabilities of missing edges in the incomplete graph (Taslakian: FIGS. 3-4; [0058], “a graph-based neural network (e.g., a graph auto-encoder) … each item being represented by a node of the graph … predict missing edges in the graph”; [0061]; [0072]; equation (3)).
-Regarding claim 3, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1. 
The modification further discloses wherein generating the first compatibility score further comprises (Taslakian: Abstract; FIGS 1-12): using the autoencoder with the graph neural network to predict pairwise similarities quantifying similarity between pairs of catalog items (Taslakian: [0043]; [0047]; [0070]; [0071]-[0073]; [0105]; FIGS. 3-4, 10), the catalog items including the items in the partial outfit and the candidate item (Taslakian: Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 7, 9-10; [0043]; [0046]; [0049]; [0054]; [0103]; [0104], “partial outfit”; [0105]); and generating the first compatibility score by averaging a set of the pairwise similarities between the candidate item and each of the items from the partial outfit (Taslakian: [0105]; FIG. 10).
-Regarding claim 4, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1. 
Taslakian discloses wherein generating the first compatibility score further comprises (Taslakian: Abstract; FIGS 1-12): representing items of a catalog (Taslakian: FIG. 3), including the items in the partial outfit and the candidate item (Taslakian: Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 7, 9-10; [0043]; [0046]; [0049]; [0054]; [0103]; [0104], “partial outfit”; [0105]), as an incomplete graph (Taslakian: [0006], “each node … corresponding to one of the plurality of items, and each edge … indicating compatibility between a pair of items”; FIGS. 3-4; [0074], “A being the adjacency matrix associated with the items in graph domain, a subset of edges are randomly removed …  incomplete adjacency matrix Â … each node X”); and using the autoencoder with the graph neural network to predict missing edges in the incomplete graph based on a corresponding adjacency matrix FIGS. 3-4; [0058], “a graph-based neural network (e.g., a graph auto-encoder) … each item being represented by a node of the graph … predict missing edges in the graph”) that is weighted by co-occurrence, within the catalog, of categories of items corresponding to pairs of connected nodes ([0047], “edges of the graph connecting pairs of fashion items that are considered to be compatible”; [0074], “given the incomplete adjacency matrix A … predicts the edges”; [0060], “the adjacency matrix can represent both weighted and unweighted edges”).
Taslakian is silent to teach that the adjacency matrix is weighted by co-occurrence, within the catalog, of categories of items corresponding to pairs of the connected nodes.
In the same field of endeavor, Cui teaches that the adjacency matrix is weighted by co-occurrence, within the catalog, of categories of items corresponding to pairs of the connected nodes (Cui: Figures 2-4;  Page 310, Section 4.2; “Faison Graph”, equation (1)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Taslakian with the teaching of Cui by using a corresponding adjacency matrix weighted by co-occurrence , within the catalog, of categories of items corresponding to pairs of the connected nodes in order to develop a graph to make full use of the complex relations among items in an outfit to accurate estimate outfit compatibility.
	-Regarding claim 5, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1.
Taslakian in view Cui is silent to teach wherein generating the second compatibility score is further based at least in part on a style embedding for the partial outfit generated by attending over style embeddings for each of the items in the partial outfit.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura teaches that Learning visual compatibility is an important problem in fashion recommendation (Nakamura: Page 2, section 2.1). Nakamura further teaches the visual compatibility score based at least in part on a style embedding and the outfit generated by attending over style embeddings (Nakamura: Abstract; Page 4, section 3.4; Page 6, section 4.5; equation (20); Figures 1-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences.
	-Regarding claim 6, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1.
Taslakian teaches in view pairwise similarities predicted by the first neural network (Taslakian: [0043]; [0047]; [0070]; [0071]-[0073]; [0105]; FIGS. 3-4, 10);
Taslakian is silent to teach style attention based on pairwise similarities predicted by the first neural network.
 In the same field of endeavor, Cui teaches style attention based on similarities predicted by the first neural network (Cui: Page 309, 1st Col., 3rd paragraph; Page 315, 2nd Col., 3rd paragraph; Page 315, 1st Col, section 5.4, 3rd paragraph; Figure 2; Page 311, 2nd Col., section 4.3.3 ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Taslakian with the teaching of Cui by using a corresponding adjacency matrix weighted by co-occurrence , within the catalog, of categories of items corresponding to pairs of the connected nodes in order to develop a graph to make full use of the complex relations among items in an outfit to accurate estimate outfit compatibility.
Taslakian in view Cui is silent to teach generating, by a second neural network comprising a style autoencoder, a second compatibility score that quantifies visual compatibility between style of the partial outfit and style of the candidate item.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura teaches generating, by a second neural network comprising a style autoencoder (Page 2, 1st Col., 2nd paragraph; Page 4, 2nd Col., Section 3.4; Figure 2; equations (1)-(16)), a second compatibility score (Nakamura: Equation (20)) that quantifies visual compatibility between style of the partial outfit and style of the candidate item (Nakamura: Page 6, Section 4.5; Figures 3-5);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by an outfit style attention based on pairwise similarities predicted by the first neural network; and generating, using the second neural network, a style embedding for the partial outfit based on the outfit style attention for each of the items in the partial outfit in order to generate fashionable outfits according to various preferences.
-Regarding claim 7, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1.
Taslakian in view Cui  is silent to teach wherein generating the second compatibility score further comprises: using the style autoencoder to predict a first outfit mixture ratio in a style basis corresponding to the partial outfit; using the style autoencoder to predict a second outfit mixture ratio in the style basis corresponding to the candidate item being added to the partial outfit; and generating the second compatibility score based on a decrease in uncertainty from the first outfit mixture ratio to the second outfit mixture ratio.
	However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses wherein generating the second compatibility score further comprises (Nakamura: Abstract; Figures 1-5): using the style autoencoder to predict a first outfit mixture ratio in a style basis corresponding to the partial outfit (Nakamura: equation (20),                         
                            
                                
                                    p
                                
                                
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                
                            
                        
                    ; Figures 2, 5; Page 7, 1st Col., 1st paragraph); using the style autoencoder to predict a second outfit mixture ratio in the style basis corresponding to the candidate item being added to the partial outfit (Nakamura: equation (20),                         
                            
                                
                                    p
                                
                                
                                    F
                                
                            
                        
                    ; Figures 2, 5; Page 7, 1st Col., 1st paragraph; equations (9)-(11)); and generating the second compatibility score based on a decrease in uncertainty from the first outfit mixture ratio to the second outfit mixture ratio (Nakamura: equation (20); Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences.
	-Regarding claim 9, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1.
Taslakian in view Cui, and further in view of Nakamura is silent to teach a presentation of the unified visual compatibility score or adding the candidate item to the partial outfit.
However, Hiranandani is an analogous art pertinent to the problem to be solved in this application and discloses methods and techniques for providing a product recommendation to a user. Hiranandani further discloses wherein the one or more pre-determined actions comprise causing a presentation of the unified visual compatibility score or adding the candidate item to the partial outfit (Hiranandani: FIG. 4, block 420, FIG. 2, block 240).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura with the teaching of Hiranandani by using unified visual compatibility score in order to provide better recommendation to a user with accurate compatibility.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Cui et al (WWW ’19, pp. 307-317), and further in view of Nakamura et al (arXiv:1807.03133v3 2018), in view of Hiranandani et al (U.S PG-PUB NO. 20180121988 A1), in view of Zoph et al (arXiv:1611.01578v2, 2017).
	-Regarding claim 8, Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani discloses the one or more computer storage media of claim 1.
Taslakian in view Cui, and further in view of Nakamura is silent to teach further comprising learning the transformation function using a recurrent neural network controller configured to repetitively predict components of a core unit to form a composite function that combines and weights the first compatibility score and the second compatibility score.
However, Hiranandani is an analogous art pertinent to the problem to be solved in this application and discloses methods and techniques for providing a product recommendation to a user. Hiranandani further discloses learning the transformation function (Hiranandani: [0115]-[0117]; equation (8)) to form a composite function that combines and weights the first compatibility score and the second compatibility score (Hiranandani: [0114]: “combination of the style seminary score and the color compatibility score to determine an overall score”; FIG. 1, system 120; FIG. 4, block 415; equation (8)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura with the teaching of Hiranandani by using unified visual compatibility score in order to provide better recommendation to a user with accurate compatibility.
	Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani is silent to teach learning the transformation function using a recurrent neural network controller configured to repetitively predict components of a core unit. 
However, a person skilled in the art would understand that reinforcement learning is a well-known method to learn optimal control policies from unsupervised interactions with the environment (see reference “Reinforcement learning – Wikipedia”), and Zoph is an analogous art pertinent to the problem to be solved in this application and further discloses teach learning the transformation function using a recurrent neural network controller configured to repetitively predict components of a core unit (Zoph: Abstract; Figures 1-5) .
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani  with the teaching of Zoph by using reinforcement learning with a recurrent neural network controller in order to maximize expected accuracy of compatibility.
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Cui et al (WWW ’19, pp. 307-317).
-Regarding claim 10, Taslakian discloses a computerized method for visual compatibility prediction, the method comprising (Abstract; FIGS 1-12): for each of a plurality of candidate items, of a catalog, to fill in a blank in a bundle of items of the catalog, generating a compatibility score quantifying compatibility between the candidate item and the bundle (Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 9-10; [0049]; [0052]; [0086], “fill in the blank”; [0104], “partial outfit”; [0105]), at least in part by: representing the items in the bundle as connected nodes in an incomplete graph ([0006], “each node … corresponding to one of the plurality of items, and each edge … indicating compatibility between a pair of items”; FIGS. 3-4; [0074], “A being the adjacency matrix associated with the items in graph domain, a subset of edges are randomly removed …  incomplete adjacency matrix Â … each node X”); and using an autoencoder with a graph neural network to predict missing edges (FIGS. 3-4; [0058], “a graph-based neural network (e.g., a graph auto-encoder) … each item being represented by a node of the graph … predict missing edges in the graph”) in the incomplete graph based on a corresponding adjacency matrix that is weighted by co-occurrence, within the catalog, of categories of items corresponding to pairs of the connected nodes ([0047], “edges of the graph connecting pairs of fashion items that are considered to be compatible”; [0074], “given the incomplete adjacency matrix A … predicts the edges”; [0060], “the adjacency matrix can represent both weighted and unweighted edges”); and performing at least one of causing a presentation of a first candidate item having the highest compatibility score or adding the first candidate item to the bundle ([0103]; [0104], “the highest score is the item that is selected to be added to the partial outfit”; [0105]-[0106]; FIGS. 5, 9-10).
Taslakian is silent to teach that the adjacency matrix is weighted by co-occurrence, within the catalog, of categories of items corresponding to pairs of the connected nodes.
In the same field of endeavor, Cui teaches that the adjacency matrix is weighted by co-occurrence, within the catalog, of categories of items corresponding to pairs of the connected nodes (Cui: Figures 2-4;  Page 310, Section 4.2; “Faison Graph”, equation (1)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Taslakian with the teaching of Cui by using a corresponding adjacency matrix weighted by co-occurrence , within the catalog, of categories of items corresponding to pairs of the connected nodes in order to develop a graph to make full use of the complex relations among items in an outfit to accurate estimate outfit compatibility.
-Regarding claim 11, Taslakian in view Cui discloses the method of claim 10. 
The modification further discloses (Taslakian: Abstract; FIGS 1-12) wherein the autoencoder is configured to predict pairwise similarities quantifying similarity between pairs of items in the catalog (Taslakian: Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 7, 9-10; [0043]; [0046]; [0049]; [0054]; [0103]; [0104], “partial outfit”; [0105]), and wherein generating the compatibility score quantifying compatibility between the candidate item and the bundle further comprises generating a first compatibility score for the candidate item by averaging a set of the pairwise similarities between the candidate item and each of the items in the bundle (Taslakian: [0105]; FIG. 10).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Cui et al (WWW ’19, pp. 307-317), and further in view of Nakamura et al (arXiv:1807.03133v3 2018).
	-Regarding claim 12, Taslakian in view Cui discloses the method of claim 10.
Taslakian in view Cui is silent to teach wherein generating the compatibility score quantifying compatibility between the candidate item and the bundle is further based at least in part on a style embedding for the bundle generated by attending over style embeddings for each of the items in bundle.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura further teaches wherein generating the compatibility score (Nakamura: Equation (20)) quantifying compatibility between the candidate item and the bundle (Nakamura: Page 6, Section 4.5; Figures 3-5) is further based at least in part on a style embedding for the bundle generated by attending over style embeddings for each of the items in bundle (Nakamura: Page 2, 1st Col., 2nd paragraph; Page 4, 2nd Col., Section 3.4; Figure 2; equations (1)-(16)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences. 
-Regarding claim 13, Taslakian in view Cui discloses the method of claim 10.
Taslakian teaches in view pairwise similarities predicted by the first neural network (Taslakian: [0043]; [0047]; [0070]; [0071]-[0073]; [0105]; FIGS. 3-4, 10); Taslakian is silent to teach style attention based on pairwise similarities predicted by the first neural network.
 In the same field of endeavor, Cui teaches style attention based on similarities predicted by the first neural network (Cui: Page 309, 1st Col., 3rd paragraph; Page 315, 2nd Col., 3rd paragraph; Page 315, 1st Col, section 5.4, 3rd paragraph; Figure 2; Page 311, 2nd Col., section 4.3.3 ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Taslakian with the teaching of Cui by using a corresponding adjacency matrix weighted by co-occurrence , within the catalog, of categories of items corresponding to pairs of the connected nodes in order to develop a graph to make full use of the complex relations among items in an outfit to accurate estimate outfit compatibility.
Taslakian in view Cui is silent to teach generating, by a second neural network comprising a style autoencoder, a second compatibility score that quantifies visual compatibility between style of the partial outfit and style of the candidate item.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura teaches generating, by a second neural network comprising a style autoencoder (Page 2, 1st Col., 2nd paragraph; Page 4, 2nd Col., Section 3.4; Figure 2; equations (1)-(16)), a second compatibility score (Nakamura: Equation (20)) that quantifies visual compatibility between style of the partial outfit and style of the candidate item (Nakamura: Page 6, Section 4.5; Figures 3-5);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by an outfit style attention based on pairwise similarities predicted by the first neural network; and generating, using the second neural network, a style embedding for the partial outfit based on the outfit style attention for each of the items in the partial outfit in order to generate fashionable outfits according to various preferences.	
-Regarding claim 14, Taslakian in view Cui discloses the method of claim 10.
Taslakian in view Cui  is silent to teach wherein generating the compatibility score quantifying compatibility between the candidate item and the bundle further comprises: using a style autoencoder, distinct from the autoencoder with the graph neural network, to predict a first outfit mixture ratio in a style basis corresponding to the bundle; using the style autoencoder to predict a second outfit mixture ratio in the style basis corresponding to the candidate item being added to the bundle; and generating a second compatibility score based on a decrease in uncertainty from the first outfit mixture ratio to the second outfit mixture ratio.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses wherein generating the compatibility score quantifying compatibility between the candidate item and the bundle further comprises (Nakamura: Abstract; Figures 1-5): using a style autoencoder, distinct from the autoencoder with the graph neural network, to predict a first outfit mixture ratio in a style basis corresponding to the bundle  (Nakamura: equation (20),                         
                            
                                
                                    p
                                
                                
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                
                            
                        
                    ; Figures 2, 5; Page 7, 1st Col., 1st paragraph); using the style autoencoder to predict a second outfit mixture ratio in the style basis corresponding to the candidate item being added to the bundle (Nakamura: equation (20),                         
                            
                                
                                    p
                                
                                
                                    F
                                
                            
                        
                    ; Figures 2, 5; Page 7, 1st Col., 1st paragraph; equations (9)-(11)); and generating a second compatibility score based on a decrease in uncertainty from the first outfit mixture ratio to the second outfit mixture ratio (Nakamura: equation (20); Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Cui et al (WWW ’19, pp. 307-317), and further in view of Nakamura et al (arXiv:1807.03133v3 2018), in view of Hiranandani et al (U.S PG-PUB NO. 20180121988 A1).
	-Regarding claim 15, Taslakian in view Cui discloses the method of claim 10.
Taslakian in view Cui is silent to teach a second compatibility score.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura teaches generating, by a second neural network comprising a style autoencoder (Nakamura: Page 2, 1st Col., 2nd paragraph; Page 4, 2nd Col., Section 3.4; Figure 2; equations (1)-(16)), a second compatibility score (Nakamura: Equation (20)) that quantifies visual compatibility between style of the partial outfit and style of the candidate item (Nakamura: Page 6, Section 4.5; Figures 3-5);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences. 
Taslakian in view Cui, and further in view of Nakamura is silent to teach using a learned transformation function to combine the first compatibility score and the second compatibility score into a unified visual compatibility score; and performing one or more pre-determined actions based on the unified visual compatibility score.
However, Hiranandani is an analogous art pertinent to the problem to be solved in this application and discloses methods and techniques for providing a product recommendation to a user. Hiranandani further discloses using a learned transformation function (Hiranandani: [0115]-[0117]; equation (8)) to combine the first compatibility score and the second compatibility score into a unified visual compatibility score (Hiranandani: [0114]: “combination of the style seminary score and the color compatibility score to determine an overall score”; FIG. 1, system 120; FIG. 4, block 415; equation (8)); and performing one or more pre-determined actions based on the unified visual compatibility score (Hiranandani: FIG. 4, block 420, FIG. 2, block 240).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura with the teaching of Hiranandani by using unified visual compatibility score in order to provide better recommendation to a user with accurate compatibility.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Cui et al (WWW ’19, pp. 307-317), and further in view of Nakamura et al (arXiv:1807.03133v3 2018), in view of Hiranandani et al (U.S PG-PUB NO. 20180121988 A1), in view of Zoph et al (arXiv1611.01578v2, 2017).
	-Regarding claim 16, Taslakian in view Cui discloses the method of claim 10.
Taslakian in view Cui is silent to teach a second compatibility score.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura teaches generating, by a second neural network comprising a style autoencoder (Nakamura: Page 2, 1st Col., 2nd paragraph; Page 4, 2nd Col., Section 3.4; Figure 2; equations (1)-(16)), a second compatibility score (Nakamura: Equation (20)) that quantifies visual compatibility between style of the partial outfit and style of the candidate item (Nakamura: Page 6, Section 4.5; Figures 3-5);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences. 
Taslakian in view Cui, and further in view of Nakamura is silent to teach using a learned transformation function to combine the first compatibility score and the second compatibility score into a unified visual compatibility score; and performing one or more pre-determined actions based on the unified visual compatibility score.
However, Hiranandani is an analogous art pertinent to the problem to be solved in this application and discloses methods and techniques for providing a product recommendation to a user. Hiranandani further discloses using a learned transformation function (Hiranandani: [0115]-[0117]; equation (8)) to combine the first compatibility score and the second compatibility score into a unified visual compatibility score (Hiranandani: [0114]: “combination of the style seminary score and the color compatibility score to determine an overall score”; FIG. 1, system 120; FIG. 4, block 415; equation (8)); and performing one or more pre-determined actions based on the unified visual compatibility score (Hiranandani: FIG. 4, block 420, FIG. 2, block 240).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura with the teaching of Hiranandani by using unified visual compatibility score in order to provide better recommendation to a user with accurate compatibility.
	Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani is silent to teach learning the transformation function using a recurrent neural network controller configured to repetitively predict components of a core unit. 
However, a person skilled in the art would understand that reinforcement learning is a well-known method to learn optimal control policies from unsupervised interactions with the environment (see reference “Reinforcement learning – Wikipedia”), and Zoph is an analogous art pertinent to the problem to be solved in this application and further discloses teach learning the transformation function using a recurrent neural network controller configured to repetitively predict components of a core unit (Zoph: Abstract; Figures 1-5) .
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura, in view of  Hiranandani  with the teaching of Zoph by using reinforcement learning with a recurrent neural network controller in order to maximize expected accuracy of compatibility.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Nakamura et al (arXiv:1807.03133v3 2018)
-Regarding claim 17, Taslakian discloses computer system comprising (Abstract; FIGS 1-12): one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors (FIG. 1; [0041]; [0008]-[0009]); and a means for generating a recommendation to add one of a plurality of candidate items from a catalog to an outfit of items from the catalog (Abstract; [0006]-[0007]; [0046]; FIGS. 2-4; [0054]; FIG. 5, block 560; [0086]; FIGS. 9-10; [0104]) by using the one or more hardware processors to generate (FIGS. 1, 3), for each of the candidate items, a visual compatibility score based at least in part on a style embedding for the outfit generated by attending over style embeddings for each item in the outfit (Abstract; FIGS. 3-4).
Taslakian is silent to teach the visual compatibility score based at least in part on a style embedding and the outfit generated by attending over style embeddings.
In the same field of endeavor, Nakamura teaches a method for outfit Generation and style extraction via Bidirectional LSTM and Autoencoder (Nakamura: Abstract). Nakamura teaches that Learning visual compatibility is an important problem in fashion recommendation (Nakamura: Page 2, section 2.1). Nakamura further teaches the visual compatibility score based at least in part on a style embedding and the outfit generated by attending over style embeddings (Nakamura: Abstract; Page 4, section 3.4; Page 6, section 4.5; equation (20); Figures 1-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Taslakian with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences.
-Regarding claim 18, Taslakian in view of Nakamura discloses the system of claim 17. 
The combination further discloses wherein generating the first compatibility score further comprises (Taslakian: Abstract; FIGS 1-12): using the autoencoder with the graph neural network to predict pairwise similarities quantifying similarity between pairs of catalog items (Taslakian: [0043]; [0047]; [0070]; [0071]-[0073]; [0105]; FIGS. 3-4, 10), the catalog items including the items in the partial outfit and the candidate item (Taslakian: Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 7, 9-10; [0043]; [0046]; [0049]; [0054]; [0103]; [0104], “partial outfit”; [0105]); and generating the first compatibility score by averaging a set of the pairwise similarities between the candidate item and each of the items from the partial outfit (Taslakian: [0105]; FIG. 10).
-Regarding claim 19, Taslakian in view of Nakamura discloses the system of claim 17.
Taslakian is silent to teach generate a second compatibility score based on a decrease in uncertainty of an outfit mixture ratio in a style basis on adding the candidate item to the outfit.
However, Nakamura is an analogous art pertinent to the problem to be solved in this application and discloses generate a second compatibility score based on a decrease in uncertainty of an outfit mixture ratio in a style basis on adding the candidate item to the outfit (Nakamura: equations (20), (9)-(11)                         
                            
                                
                                    p
                                
                                
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                
                            
                        
                    ,                         
                            
                                
                                    p
                                
                                
                                    F
                                
                            
                        
                    ; Figures 2, 5; Page 7, 1st Col., 1st paragraph; Abstract; Figures 1, 3-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences.
Claim is 20 rejected under 35 U.S.C. 103 as being unpatentable over Taslakian et al (U.S PG-PUB NO. 20200160154 A1) in view of Nakamura et al (arXiv:1807.03133v3 2018), and further in view of Hiranandani et al (U.S PG-PUB NO. 20180121988 A1).
-Regarding claim 20, Taslakian in view of Nakamura discloses the system of claim 17. 
Taslakian discloses generating, by a first neural network comprising an autoencoder with a graph neural network (Taslakian: [0048]; [0055]; [0058], “graph-based neural network (e.g., a graph auto-encoder)”; FIG. 3, 322; FIG. 4; FIG. 5, 540, [0082]), a first compatibility score that quantifies compatibility, between the outfit and the candidate item (Abstract; [0004]; [0006]-[0007]; FIGS. 2-5; 9-10; [0043]; [0049]; [0052]; [0104], “partial outfit”; [0105]);
Taslakian is silent to teach  generating, using a second neural network configured to generate the style embedding for the outfit, a second compatibility score quantifying visual compatibility between style of the outfit and style of the candidate item; and generating the visual compatibility score by applying a learned transformation function to combine and weight the first compatibility score and the second compatibility score.
In the same field of endeavor, Nakamura teaches generating, using a second neural network configured to generate the style embedding for the outfit (Nakamura: Page 2, 1st Col., 2nd paragraph; Page 4, 2nd Col., Section 3.4; Figure 2; equations (1)-(16)), a second compatibility score (Nakamura: Equation (20)) quantifying visual compatibility between style of the partial outfit and style of the candidate item (Nakamura: Page 6, Section 4.5; Figures 3-5);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Taslakian with the teaching of Nakamura by using style extraction via a neural network comprising an autoencoder as one of criteria in order to generate fashionable outfits according to various preferences.
Taslakian in view of Nakamura is silent to teach generating the visual compatibility score by applying a learned transformation function to combine and weight the first compatibility score and the second compatibility score.
However, Hiranandani is an analogous art pertinent to the problem to be solved in this application and discloses methods and techniques for providing a product recommendation to a user. Hiranandani further discloses using a learned transformation function (Hiranandani: [0115]-[0117]; equation (8)) to combine the first compatibility score and the second compatibility score into a unified visual compatibility score (Hiranandani: [0114]: “combination of the style seminary score and the color compatibility score to determine an overall score”; FIG. 1, system 120; FIG. 4, block 415; equation (8)); and performing one or more pre-determined actions based on the unified visual compatibility score (Hiranandani: FIG. 4, block 420, FIG. 2, block 240).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Taslakian in view Cui, and further in view of Nakamura with the teaching of Hiranandani by using unified visual compatibility score in order to provide better recommendation to a user with accurate compatibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664